Septem ber 27, 1977


77-54       MEMORANDUM OPINION FOR THE
            ASSISTANT TO THE ATTORNEY GENERAL
            Transfer of Watergate Special Prosecution Force
            Records to the National Archives—Income Tax
            Information—26 U.S.C. § 6103(a)


   This is in response to your request for our opinion concerning the
legality o f the transfer of W atergate Special Prosecution Force (WSPF)
records containing income tax returns or return information to the
National Archives. In light of both the stringency o f the provisions
pertaining to disclosure o f tax records and the applicable penalties, it
would be advisable to seek legislative authorization for a transfer of
W SPF tax records to the Archives. T he reasons for our conclusion are
set forth herein.
  The Tax Reform Act o f 1976, Pub. L. 94-455, was designed to
impose much greater restrictions on the disclosure of tax returns and
return information than had previously existed.1 Such records are now
deemed to be “confidential” and are not to be disclosed in any manner
“except as authorized by this title.” 26 U.S.C. § 6103(a). See also S.
Rep. No. 938 (Part I), 94th Cong., 2d Sess. 318 (1976). Even though
disclosure is authorized by § 6103 with respect to a number of Federal
agencies or other entities, there is no authorization to disclose tax
returns or return information to the Archives.2 The statute would thus,
on its face, prohibit a transfer of tax records to the Archives.
  This statute, however, is not the only one that addresses this prob­
lem. W e must also consider the Archivist’s authority to accept and
maintain records:
   1 While certain tax records held by the W SPF may be exempt from the restrictions
imposed by the A ct, see Treas. Reg. § 404.6103(a)-l, it is our understanding that it is
neither feasible nor desirable to segregate these records. W e thus consider the question
here as though all W SPF tax records are subject to the 1976 Act.
   2 It seems apparent that a transfer to the Archives would result in a “disclosure”
subject to the 1976 A ct. That term is defined as “the making known to any person in any
m anner w hatever a return or return information,” 26 U.S.C. § 6103(b)(8), and this defini­
tion would be fulfilled because A rchives personnel are expected to examine the records
pursuant to Freedom o f Information requests and for archival purposes.

                                           216
         The Administrator of General Services shall be responsible for
       the custody, use, and withdrawal of records transferred to him.
       When records, the use of which is subject to statutory limitations
      and restrictions, are so transferred, permissive and restrictive statu­
      tory provisions with respect to the examination and use of records
      applicable to the head of the agency from which the records were
      transferred or to employees of that agency are applicable to the
      Administrator, the Archivist of the United States, and to the em­
      ployees of the General Services Administration, respectively. 44
      U.S.C. § 2104.
 This provision clearly indicates that materials subject to “restrictive
 statutory provisions” may be transferred to, and held by, the Archivist.
 The legislative history of the provision bears this out, for it demon­
 strates that the imposition of restrictions on the Archivist was designed
 to make a transfer of confidential records to the Archives more accept­
 able to the agencies generating those records. See H.R. Rep. No. 44,
 80th Cong., 1st Sess. 2-3 (1947); S. Rep. No. 706, 80th Cong., 1st Sess.
 2 (1947). Indeed, the statutory functions assigned to the Archives
 would be greatly hampered if it could not obtain and hold historic
records subject to restrictions on disclosure.
    We thus have, on the one hand, a statute allowing accession of
confidential records to the Archives, and on the other hand, another
statute allowing disclosure only upon an authorization that is not pres­
ent here. These provisions need not necessarily be in conflict. One
approach to reconcile them would be to allow a transfer to the A r­
chives only if the statute mandating confidentiality explicitly so pro­
vided. We believe, however, that this is an unsatisfactory resolution of
the relationship o f these two statutes. This resolution would frustrate
Congress’ intent underlying 44 U.S.C. § 2104 to provide for a conven­
ient repository of historical records subject to some form of restriction
on public inspection. Because most statutes mandating some form of
confidentiality are similar to 26 U.S.C. § 6103 in that they do not
explicitly provide for a transfer to the Archives, a conclusion that the
lack of such a provision bars such a transfer would have the practical
effect of rendering Congress’ efforts in enacting 44 U.S.C. § 2104 futile.
We thus do not believe that Congress intended that a statute mandating
confidentiality must expressly provide for a transfer to the Archives in
order for such a transfer to be authorized.
   By the same token, however, we do not believe that 44 U.S.C. § 2104
can be taken to override statutes mandating the confidentiality of rec­
ords in every instance. While it may not often be the case, there may
exist situations where Congress’ purposes underlying confidentiality
statutes may bar even the sort o f disclosure which occurs in a transfer
to the Archives. The fact that the Archives may generally receive
confidential records under 44 U.S.C. § 2104 cannot, in our view, justify
an approach which does not trouble to inquire into Congress’ intent in
                                    217
 enacting a particular statute subjecting certain records to restrictions on
 disclosure.
   T he inquiry with respect to intent concerning tax returns and return
 information produces no clear answer. The legislative materials do not
 address the problem directly, and those aspects of the materials that
 relate in some way to this matter were issued without any thought of
their applicability to this problem. However, it is our view that on
balance the statute itself and its legislative history are indicative of a
legislative intent that tax records are not to be transferred to the
Archives.
   W e have already seen th at the statute itself allows for disclosure only
“as authorized by this title.” 26 U.S.C. § 6103(a). The legislative history
makes clear that Congress intended that no disclosure of tax informa­
tion could be made except in the limited situations delineated in § 6103.
S. Rep. No. 938 (Part I), supra, at 318. The amount of attention that
was paid to the formulation of the exceptions would allow for an
inference that no exception was intended as to the Archives.
   A stronger indication o f congressional intent on this matter can be
derived from its enactment of provisions respecting the disposition of
returns and return information. Section 6103(p)(4)(F)(ii) provides that
when an agency has completed its use o f tax returns or return informa­
tion, it must
        (I) return to the Secretary such returns or return information
     (along with any copies made therefrom)
        (II) otherwise make such returns or return information undisclos-
     able, or
        (III) to the extent not so returned or made undisclosable, ensure
     that the conditions of subparagraphs (A), (B), (C), (X>), and (E) of
     this paragraph continue to be met with respect to such returns or
     return information . . . .
This clearly shows that Congress was concerned about the disposition
of tax records upon the completion of an agency’s task and decided that
rigid safeguards should be imposed on their disposition.
   T he legislative history o f this provision tells how rigid Congress
meant these safeguards to be. That history states that the safeguards in
general were “designed to protect the confidentiality of the returns and
return information and to make certain that they are not used for
purposes other than the purposes for which they were disclosed.” S.
Rep. No. 938 (Part I), supra, at 344. To ensure that this goal was
accomplished, care was to be taken with respect to the disposition of
tax records when they w ere no longer needed. In this regard the
legislative history states that the statute requires “returning or destroy­
ing the information when the agency is finished with it.” S. Rep. No.
938 (Part I), at 345. This requirement appears to be one of the means
chosen by Congress to keep returns from being “scattered all over the
landscape.” Hearings on Federal Tax Return Privacy before the Sub­
                                   218
committee on Administration of the Internal Revenue Code of the
Senate Finance Committee, 94th Cong., 1st Sess., 100 (1975) (remarks
of Senator Haskell).3
   While we recognize that this display of legislative intent does not put
the issue beyond all dispute, we believe that the legislative history
suggests an intent on the part of Congress that tax records should not
be transferred to the Archives. We believe, moreover, that the applica­
ble penalties warrant a cautious interpretation of the statute, see 18
U.S.C. § 1905, 26 U.S.C. §§ 7213, 7217, and that any doubts here with
regard to Congress’ intent should thereby be resolved in favor of
staying within the explicit restrictions of the statute. We therefore
advise that the W SPF tax records should be transferred only upon an
^explicit legislative authorization.
                                                          L eon U lm a n
                                        Deputy Assistant Attorney General
                                                       Office o f Legal Counsel




   ‘ We recognize that subparagraph (III) of § 6103(p)(4)(F)(ii) may contemplate some

flexibility in dealing with tax records upon the completion of an Agency’s use of them.
The intent underlying this provision is somewhat confusing, particularly in light of the
statement in the legislative history that returns no longer needed were to be returned or
destroyed. In any event, we do not believe that this provision can be taken to authorize a
transfer of tax records to an entity not expressly authorized to receive such records by
the Act and one that will not use the records for the purposes for which they were
originally transferred.
                                          219